Citation Nr: 1040630	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected hemorrhoids, to include on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1978 to August 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefits sought on appeal.

In January 2008, the Board denied a rating higher than 20 percent 
for hemorrhoids, including on an extraschedular basis.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an August 2009 Memorandum Decision, the Court found 
the Board's denial of an increased schedular rating was not 
prejudicial because the 20 percent rating is the maximum 
schedular rating allowed.  Nonetheless, in its conclusion, the 
Court vacated the Board's decision "as it pertains to the 
appellant's claim for hemorrhoids."  Thus, because the Court did 
not specifically affirm the denial of a schedular rating higher 
than 20 percent, the Board will again address that part of the 
issue.  

In April 2010, the Board remanded the Veteran's claim for further 
development.  The requested action was taken and the claim is 
again before the Board for adjudication.  

The issue of entitlement to assignment of an extraschedular 
rating for hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is currently diagnosed as having external 
hemorrhoids with associated fissures, anal stenosis, and 
hypertrophied anal papilla causing bleeding, soreness and 
redness.  

3.  There is competent evidence of record that the symptoms 
associated with the Veteran's hemorrhoids are exceptional in 
nature, which warrants referral of his claim to the Director of 
Compensation and Pension for consideration of an extraschedular 
rating.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7336 (2010).

2.  The criteria for referral to the Director of Compensation and 
Pension for consideration of an extraschedular rating for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in February 2005, March 2006, and May 2010, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete his claims for an increased rating, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes that the February 
2005 letter referenced above appears to be erroneously dated in 
2005, and should reflect at date of 2006 as it refers to the 
Veteran's claim for an increase dated in January 2006.  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in March 2006.  As such, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notices, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notices were given prior to the appealed AOJ decisions, dated in 
May 2006 and August 2006.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
severity of his disabilities, and by affording him the 
opportunity to give testimony before an RO hearing officer and/or 
the Board, even though he declined to do so regarding the above-
noted issue.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that no 
further action is necessary to meet the requirements of the VCAA.  

Increased rating

The Veteran seeks a rating in excess of 20 percent for his 
service-connected hemorrhoids.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Where an increase in the level of a service-
connected disability is at issue, as in this case, the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation 
has been established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose is 
of primary concern.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such a 
case, when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings. 

The Veteran's hemorrhoids have been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant a 20 
percent rating.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences, warrant a 10 percent rating.  Hemorrhoids that are 
mild or moderate warrant a 0 percent (i.e., noncompensable) 
rating.  20 percent is the maximum rating allowed under this 
Diagnostic Code.

In January 2006, the Veteran sought VA treatment at the ER for 
four days of severe rectal pain.  He reported no fever, chills, 
diarrhea, nausea or vomiting, but the pain worsened when passing 
a bowel movement.  The physician noted external skin tags in the 
rectum area and assessed the veteran as having Grade II 
hemorrhoids.  

In March 2006, the Veteran underwent a VA examination.  The 
Veteran had difficulty walking and sitting down due to the 
symptoms related to his hemorrhoids.  The Veteran advised that he 
has had hemorrhoids since 1975 and recently they had worsened.  
He advised that in January 2006, he went to the ER due to rectal 
pain and was assessed as having Grade II hemorrhoids.  The 
Veteran reported trace blood in his stool as well as additional 
bleeding.  He related that he was unable to sit or stand for long 
periods of time due to the pain in his rectal area and felt that 
his hemorrhoids were always swollen.  The examiner noted that the 
Veteran had Grade III external hemorrhoids and they were 
prolapsing out.  He further noted that the hemorrhoids were 
sensitive to touch and were red and painful.  

In March 2007, the Veteran underwent another VA examination, 
which included a rectum and anus examination.  The Veteran 
reported nearly a 30 year history of hemorrhoids, but had never 
undergone surgery for them.  The Veteran complained of pain and 
soreness in his anal area, but did not complain of swelling.  He 
reported experiencing protruding tissue and noted that hard 
stools were painful when passed.  The Veteran advised that he 
occasionally observes a small amount of blood on his toilet 
tissue.  The Veteran noted that his flare ups occur for 2 to 3 
days, twice a month, causing him pain when he is seated.  The 
examiner noted the Veteran's 2006 treatment at which the Veteran 
was diagnosed as having external hemorrhoids, a chronic fissure 
and hypertrophied anal papilla.  Upon physical examination of the 
anal area, the examiner noted a protruding anal papilla 
approximately 8 mm by 2 cm in size.  The examiner found several 
external hemorrhoids and a small chronic fissure, but found no 
rectal masses.  The examiner confirmed the 2006 diagnoses.  

In June 2010, the Veteran underwent another VA examination.  He 
reported many years of chronic hemorrhoids.  The Veteran advised 
that he currently uses Docusate, psyllium bulk laxative, and 
Preparation H as treatment for his service-connected hemorrhoids.  
He reported continuing problems with constipation despite the 
stool softeners, and he advised that he uses sitz baths to soothe 
any flare-ups of his hemorrhoids.  The Veteran did not report 
gross bleeding during periods of flare-ups, but noted some traces 
of blood on toilet paper.  The examiner also noted that the 
Veteran was employed as a painter and his hemorrhoids "bother 
him some at work."  

Further, the examiner noted that the Veteran had a slight limp 
when walking, and when he sat in the chair, he was constantly 
moving due to discomfort associated with his hemorrhoids.  Upon 
physical examination, the examiner noted small, slightly tender, 
external hemorrhoids.  He was, however, unable to perform the 
digital rectal examination because it could not be passed through 
the anal sphincter.  The small amount of stool obtained on the 
glove from the examination was hemoccult positive.  The examiner 
diagnosed the Veteran as having internal hemorrhoids with anal 
sphincter stenosis.  

Following the examination, the examiner opined that the Veteran's 
hemorrhoids were severe, especially during periods of flare-ups.  
He did not opine as to whether the hemorrhoids markedly 
interfered with his employment, but referred to the notation that 
they bothered him some at work.  The examiner noted that there 
has been no need for hospitalizations at this point, but the 
Veteran's disability picture was worse than commonly seen with 
hemorrhoid problems.  He further noted that the disability 
picture worsened due to the Veteran's anal stenosis.  The 
examiner stated that the Veteran's condition would not likely 
improve without surgical intervention.  

The Veteran is currently assigned the highest rating allowable 
under Diagnostic Code 7336.  Thus, a schedular rating in excess 
of 20 percent for service-connected hemorrhoids is denied, but as 
noted below, the claim is being referred to the Director of 
Compensation and Pension for assignment of an extraschedular 
rating.  

Extraschedular consideration

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321.

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  In accordance with Thun v. Peake, 22 Vet. App. 
111 (2008), there is a sequential three-step analysis to 
determine whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the schedular 
rating adequately contemplates a claimant's disability picture.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  If the schedular criteria do 
not contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are therefore found to 
be inadequate, then step two is to determine whether the 
claimant's disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.  If the disability 
picture meets the second step, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria do not reasonably describe the Veteran's disability and 
its symptomatology.  Although a rating code exists for 
hemorrhoids, it does not contemplate those individuals who have 
hemorrhoids with anal stenosis and nearly constant flare-ups.  
The Board finds that the threshold factor for an extraschedular 
rating under Thun has been met.  Thus, the Board must determine 
whether the Veteran's disability picture is "exceptional" in 
nature pursuant to the second step of Thun.  

The Board finds that the Veteran's disability is exceptional in 
nature.  Although the Veteran has not required frequent 
hospitalizations for his hemorrhoids, he has sought multiple 
emergency room treatments for them, and there is also evidence 
that his disability impacts his job.  Additionally, the June 2010 
VA examiner indicated that the Veteran had severe hemorrhoids, 
and his disability picture is "worse than is commonly seen with 
hemorrhoid problems" and he opined that the Veteran's disability 
picture is worse due to the added factor of the Veteran having 
anal stenosis.  As most recent VA examiner has indicated that the 
symptoms related to the Veteran's hemorrhoids are exceptional and 
unusual in nature compared to other individuals with the same 
disability, the Board finds that the symptomatology associated 
with the Veteran's hemorrhoids is indeed exceptional in nature.  
Thus, the Board grants the claim to the extent that it refers the 
issue of entitlement to an extraschedular rating to the Director 
of Compensation and Pension for review.  

As noted above, the Board does not have the authority to assign 
an extraschedular disability rating in the first instance.  Floyd 
v. Brown, 9 Vet. App 88 (1996).  In the REMAND portion of this 
decision, the Board will direct the RO to refer the matter to the 
Director of Compensation and Pension for assignment of an 
extraschedular rating.



ORDER

A schedular rating in excess of 20 percent for hemorrhoids is 
denied.

The Board having identified plausible evidence in the record that 
the symptoms of the Veteran's hemorrhoids with rectal stenosis 
are unusual and exceptional in nature, referral of the claim to 
the Director of Compensation and Pension for consideration of an 
extraschedular rating is granted.  





(CONTINUED ON NEXT PAGE)


REMAND

In light of the VCAA, and the findings above, the Veteran's claim 
is remanded for referral to the Director of Compensation and 
Pension service to determine whether assignment of an 
extraschedular rating is warranted for his service-connected 
hemorrhoids.  Again, the Board cannot assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to the 
Director of Compensation and Pension for a 
determination as to whether the Veteran is 
entitled to assignment of an extraschedular 
rating for hemorrhoids in accordance with the 
provisions of 38 C.F.R. § 3.321(b).  The 
rating board should include a full statement 
of all factors having a bearing on the issue.

2.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


